       Case: 4:20-cv-01607 Doc. #: 1 Filed: 11/11/20 Page: 1 of 4 PageID #: 1




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF MISSOURI



Vanessa McClain


         Plaintiff,


                                                               Civil Action No._________________
WAL-MART/SAM’S CLUB


SERVE:           Registered Agent
                 C T Corporation Systems
                 120 S. Central Ave.
                 Clayton, MO 63105


         Defendant.                                            JURY TRIAL DEMANDED


                                            COMPLAINT

         The plaintiff Vanessa McClain (“McClain” by her counsel, submits her complaint against

the defendant WalMart/Sam’s Club (“WMSC”), representing unto the Court as follows:

         This is a civil action seeking compensatory and punitive damages as a result of

discrimination against her because of her race in her position as Cashier and experiencing a

hostile work due to her female sex, in violation of Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. § 2000e-2 (“Title VII”) and Title VII, 28 U.S.C. § 1658.

                                            THE PARTIES

   1. McClain is an individual residing in the Joplin, Missouri. She is a cashier at WMSC.

   2. WMSC is a corporate entity a division of Walmart Stores a publicly traded company
       Case: 4:20-cv-01607 Doc. #: 1 Filed: 11/11/20 Page: 2 of 4 PageID #: 2




which is the business of selling bulk consumer goods) in the City of Joplin, MO.

    3. At all times during the events complained of herein WMSC employed a sufficient

number of individuals to be deemed a “respondent” for purposes of Title VII as understood

under 42 U.S.C. §1981a(b)(3)(D) and Title VII, 28 U.S.C. § 1658.

                                     JURISDICTION AND VENUE

    4. Jurisdiction over plaintiff’s claims is based on 28 U.S.C. § 1331 (federal question

Jurisdiction) and 28 U.S.C. § 1343 (3) (violation of civil rights) Title VII, 28 U.S.C. § 1658

(violation of ADA). Venue is proper in this District as defendant does business in the entire

state of Missouri.

                                            ALLEGATIONS

    5. McClain joined WMSC as a cashier and had started work with WMSC in November

(2017). After working for WMSC for a short time, McClain required surgery on her heart, which

required her to be off work for an extended period of time.

    6. After being released to return to work with restrictions, WMSC refused to

Accommodate McClain and ultimately has refused to allow McClain to return to work even

when the were lifted.

    7. McClain alledges that the treatment she received is not meted out fairly amongst

all cashiers. Instead there appears to be culture and environment that allows white

employees with the same or similar doctor restrictions to return to work with accommodations

provided.

    8. McClain states that at every attempt to resume her job, she was provided multiple

differing reasons for not being allowed back on the work schedule.
      Case: 4:20-cv-01607 Doc. #: 1 Filed: 11/11/20 Page: 3 of 4 PageID #: 3




                                         COUNT I
                        CLAIM AGAINST LPC FOR RACE DISCRIMINATION
                             UNDER TITLE VII, 42 U.S.C § 2000E-2

   9. By subjecting McClain to discrimination in the terms and conditions of her

employment on account of her race, as described herein on the part of Supervisors, WMSC

violated her rights under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§ 2000e-2.

   10. McClain’s injuries under this Count entitle her to an award for (a) loss of past

and future earnings, including fringe benefits; (b) humiliation, pain and suffering, emotional

distress, and loss of personal and profession reputation, (c) injury to her future career; (d)

punitive damages; (e) attorney’s fees under 42 U.S.C. § 1988, and (f) costs of suit.

                                       COUNT II
                  CLAIM AGAINST WMSC FOR HOSTILE WORK ENVIRONMENT
                           UNDER TITLE VII, 42 U.S.C. § 2000e-2

   11. By persistently discriminating against McClain on account of her race, including

engaging in a pattern and practice of disrespecting her as and fellow employees

on account of her race, as described herein, WMSC subjected her to discriminatory conduct

that was sufficiently sever and pervasive to alter the conditions of her employment and create

a hostile working environment. Such that WMSC violated her rights under Title VII of the Civil

rights Act of 1964, as amended, 42 U.S.C. § 2000 e-2.

   12. McClain’s injuries under this Count entitle her to an award for (a) loss of past

and future earnings, including fringe benefits; (b) humiliation, pain and suffering,

emotional distress, and loss of personal and profession reputation; (c) injury to her future

career; (d) punitive damages; (e) attorney’s fees under 42 U.S.C § 1988; and (f) costs of suit.
      Case: 4:20-cv-01607 Doc. #: 1 Filed: 11/11/20 Page: 4 of 4 PageID #: 4




                                         Count III
                       CLAIM AGAINST WMSC FOR VIOLATING HER RIGHTS
                              UNDER TITLE VII, 28 U.S.C. § 1658

   13. By persistently discriminating against McClain on account of her disability, including

engaging in a pattern and practice of disrespecting her as and to fellow employees

on account of her disability, as described herein, WMSC subjected her to discriminatory

conduct that was sufficiently severe and pervasive to alter the conditions of her employment

and create violate her rights by refusing to make accommodations. Such that WMSC violated

her rights under Title VII, 28 U.S.C. § 1658.

   14. McClain’s injuries under this Count entitle her to an award for (a) loss of past

and future earnings, including fringe benefits; (b) humiliation, pain and suffering,

emotional distress, and loss of personal and profession reputation; (c) injury to her future

career; (d) punitive damages; (e) attorney’s fees under 42 U.S.C § 1988; and (f) costs of suit.

       WHEREFORE, the plaintiff Vanessa McClain, demands a judgment against the defendant

Sam’s Club in the amount of $250,000.00, in compensatory and punitive damage;

plus attorney’s fees, costs of suit and such other and further relief as this Court may deem just

and proper.
                                                             Respectfully submitted,

                                                             SIMS & BAILEY, L.L.C.


                                                             BY: /s/ Paul E. Sims____
                                                             PAUL E. SIMS #50536MO
                                                             Attorney for Plaintiff
                                                             4387 Laclede Ave.
                                                             St. Louis, Missouri 63108
                                                             (314) 534-0800
                                                             Blast357@gmail.com
